Willard, Justice.
The defendant insists that the demurrer should be disregarded because it does not state specifically the grounds on which it is founded. It merely says that the answer to which it is interposed, “ does not state facts .sufficient to constitute a defence.” If we compare the 144th section of the Code with the 153d, it will be obvious that nothing more need be stated in the demurrer for insufficiency than is set up in the present demurrer. This objection is not well taken. (Durkee vs. S. and W. Rail Road Co., 4 How. Pr. R. 226, 3 do. 281; 5 do. 112).
The second defence set up in the answer to which the demurrer is interposed, is bad, because it does not confess the speaking of the words intended to be justified (1 Chit. Pl. 511; 1 Starkie on Slander, Wendell’s ed. p. 421, et seq.; Stiles vs. Stokes, 7 East, 493; 11 J. R. 38). The form of a plea of justification (2 Chitty PI. 504), shows how the admisión should be made. In the introductory part of the second answer the defendant denies each allegation of the complaint except as therein stated and admitted. The answer then sets up facts enough to show that the plaintiff was guilty of perjury, but does not admit that the defendant ever made the charge. This part of the answer should have concluded thus: “ Whereupon the said defendant afterwards, to wit, on &c. *258at the several times in the fourth count of the said complaint stated, did speak and publish the said words of and concerning the said plaintiff in that count mentioned, as he lawfully might for the cause aforesaid;” or that he spoke certain of the words mentioned in the count, specifying them, or such of them as are intended to be justified. The answer, without some such admission, is insufficient and obnoxious to a demurrer.
The third defence stated in the answer is still more insufficient. It merely says that the words set out as slanderous in the fourth count of the complaint are true.
I am aware that the schedule of forms annexed to the first report of the commissioners on practice and pleadings, page 269, gives countenance to such an answer as the present. Those forms were never adopted by the legislature; and the one for a justification in libel or slander is utterly inconsistent with the Code. The Code requires that an answer shall contain in respect to each allegation of the complaint controverted by the defendant, a general or specific denial thereof, or a denial thereof according to his information and belief, or of any knowledge thereof sufficient to form a belief; or a statement of any new matter constituting a defence, in ordinary and concise language, without repetition, and in such a manner as to enable a person of common understanding to know what is intended. In this case the defendant does not deny the speaking the words but says they are true. In other words, he charges the plaintiff with the crime of perjury. His answer should contain a statement of the facts which constitute that crime. The plaintiff is well entitled to reply, controverting those facts, and thus have an issue framed which can be tried. The answer as drawn, states no facts, nor times, nor circumstances when and where the alleged perjury was committed. In “ Anonymous” (3 How. Pr. R. 406), an answer like this, under the Code of 1848 was overruled as bad. That case arose at the Washington circuit. The same question has repeatedly been decided in the same way.
It has been urged that the proper remedy for the plaintiff was to move that the redundant matter of the answer be stricken out. *259Perhaps with regard to the second defence that remedy might have been pursued. The effect would have been to leave on the record nothing but the general denial of the speaking of the words. The plaintiff was at liberty under the amended Code to .demur, as he has done.
As the practice is new, I will allow the defendant to amend on payment of twenty-one dollars costs.
There must be judgment for the plaintiff on demurrer to the second and third defence, with leave for the defendant to amend his answer w'ithin twenty days after notice of the judgment, on the payment of twenty-one dollars costs.
The other demurrer is overruled without costs. The plaintiff is excused from costs of that demurrer for the reason that the form of the answer made it doubtful whether the part objected to was a separate defence or a part of the second defence. The defendant should not he paid for misleading the plaintiff’s attorney.